
	

113 S2639 IS: Veterans Affairs Health Workforce Enhancement Act of 2014
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2639
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to increase the number of graduate medical education
			 residency positions at medical facilities of the Department of Veterans
			 Affairs, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Veterans Affairs Health Workforce Enhancement Act of 2014.
		
			2.
			Increase of graduate medical education residency positions at medical facilities of the Department
			 of Veterans Affairs
			
				(a)
				In general
				Section 7302 of title 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					
						(e)
						(1)
							In carrying out this section, the Secretary shall establish medical residency programs, or ensure a
			 sufficient number of residency positions in medical residency programs, at
			 any 
			 medical facility of the Department that the Secretary determines is
			 experiencing a shortage of physicians.
						
							(2)
							In carrying out paragraph (1), the Secretary shall—
							
								(A)
								determine the specialty of health care professionals with respect to which each medical facility of
			 the Department for which the Secretary has made a determination under
			 paragraph (1) is experiencing a shortage of physicians,
			 including with respect to primary care and mental health;
							
								(B)
								allocate the residency programs and residency positions under paragraph (1) based on the
			 determination required by subparagraph (A); and
							
								(C)
								notify Congress of the information used by the Secretary to make the determination required by
			 subparagraph (A).
							.
			(b)Five-Year increase(1)In generalIn carrying out section 7302(e) of title 38, United States Code, as added by subsection  (a),
			 during the five-year period beginning on the date of the enactment of this
			 Act, the Secretary of
			 Veterans Affairs shall increase the number of graduate medical
			 education residency positions at medical facilities of the Department of
			 Veterans Affairs by not less than 2,000 positions.(2)PriorityIn increasing the number of graduate medical education residency positions at medical facilities of
			 the Department under paragraph (1), the Secretary shall give priority to
			 medical facilities that—(A)as of the date of the enactment of this Act, do not have a medical residency program; and(B)are located in a community in which there is a high need for health care for veterans.
